MERRILL, Justice.
• This appeal is from a decree overruling demurrer to a bill in equity seeking to sell ■lands for division among the two joint owners.
The appeal was taken prior to September IS, 1961, the approval date of the act abolishing appeals from decrees overruling or sustaining demurrers to bills or cross-bills in equity.
A discussion of the points raised in brief and made on oral argument would not be of assistance to the trial court or the parties in the further proceedings in the cause. It is sufficient to say that the demurrer was properly overruled, and the decree should be affirmed.
Affirmed.
LIVINGSTON, C. J., and LAWSON and STAKELY, JJ., concur.